Trace W. Rakestraw State Street 1 Iron Street CCB 1102 Boston, MA 02210 617-662-1501 twrakestraw@statestreet.com February 19, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-92935; Investment Company Act File No. 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses and Statements of Additional Information, each dated February 18, 2015, do not differ from those contained in the following Post-Effective Amendments to the Trust’s Registration Statement on Form N-1A, filed electronically on February 18, 2015: Series Post-Effective Amendment No. iShares iBonds Dec 2017 Corporate ETF iShares iBonds Dec 2019 Corporate ETF iShares iBonds Dec 2021 Corporate ETF iShares iBonds Dec 2022 Corporate ETF iShares iBonds Dec 2023 Corporate ETF iShares iBonds Dec 2024 Corporate ETF iShares iBonds Dec 2025 Corporate ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1501. Yours truly, /s/ Trace W. Rakestraw Trace W. Rakestraw Assistant Secretary cc:Benjamin J. Haskin,Esq.
